Citation Nr: 0833971	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-10 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July to November 1978, 
and from March 1981 to August 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

This case was remanded in April 2008 and has been returned 
for review by the Board.  Since the case has returned to the 
Board, appellant has selected an attorney to represent him.

In a statement dated in June 2008, the veteran, through his 
new representative, claimed service connection for a right 
jaw disability, headaches, hearing loss, and tinnitus.  This 
is referred to the RO for appropriate development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has stomach and left ankle 
disabilities that had their onset during military service.  
The service medical records show that he was treated for a 
left ankle sprain as well as gastritis and gastroenteritis 
during service.  A March 2006 VA post service radiological 
report noted arthritic changes involving the left ankle.  In 
light of the veteran's medical history as to the left ankle, 
VA examination and opinion is needed.   

It is noted that while the veteran had some gastrointestinal 
complaints in service, he is now shown to have had hernia 
surgery (although clinical history revealed such surgery at 
age 11).  Moreover, there was no evidence of chronic stomach 
pathology at separation.  He has repeatedly been informed 
that he should submit or otherwise identify the location of 
evidence showing he has a current stomach problem.  The 
record before the Board fails to include any such evidence.  
As such, an examination of this disorder is not currently 
indicated, but could be if evidence is submitted showing such 
pathology.

As noted in the prior remand, in the course of the veteran's 
September 2007 hearing conducted by at the RO he is reported 
to have submitted additional evidence.  He submitted a waiver 
of initial consideration of this evidence to the RO.  See VA 
Form 21-4138.  As noted in the first remand, the Board finds 
that it is not clear from review of the claims folder what 
additional new evidence the veteran did in fact submit or 
that the evidence was associated with the claims folder.  
Contact with the veteran was to be made to ascertain what was 
submitted.  The AMC/RO did not notify the veteran in regard 
to this additional evidence or clarify whether any additional 
evidence was submitted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
informed one final time that he should 
submit or identify the location of medical 
evidence showing he has current 
gastrointestinal pathology.  He should 
also be specifically asked what evidence 
was submitted at the time of the 2007 
hearing, and asked to provide an 
additional copy if available.  His 
representative at that time should also be 
contacted to ascertain if another copy of 
that information exists, and if so, it 
should be requested.

2.  The RO/AMC should schedule appropriate 
VA examination by a physician to determine 
the nature and etiology of any left ankle 
disorder.  If and only if evidence is 
submitted to show the presence of a 
gastrointestinal disorder, then 
consideration to scheduling an appropriate 
exam as to that disorder should be 
undertaken.  The claims folder should be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s) and the examiner(s) should 
acknowledge such review in the examination 
report(s).  The examiner(s) should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
a left ankle (and if appropriate) a 
gastrointestinal disorder caused or 
aggravated by military service.  A medical 
basis for any opinion expressed should be 
included in the report.  If a 
determination cannot be made without 
resorting to speculation, that should also 
be noted.  

3.  The RO/AMC must readjudicate the 
appealed issues. If the claims are denied 
in any respect, the RO must issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




